Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on April 12, 2022. 
3.	Applicant’s amendment filed on 10/28/2021 has been received, entered into the record and considered. As a result of the amendment filed on 10/28/2021, claims 31-33 and 39-41 has been amended, 1-30 has been previously cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 10/28/2021, claims 31-60 (renumbered as claim 1-30) are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
6.	Claims 31-60 are allowed.
7.	The following is an examiner's statement of reasons for allowance: The prior art of record does not explicitly disclose or make obvious the claimed invention as a whole when interpreted in light of the Specification with additional emphasis on the Remarks dated 10/28/2021, page 11, receiving first input corresponding to a first selection of a portion of a field-value pair from an event in a display of a set of events in a search interface, and page 12 causing, in response to the second input, display of a search command that is generated based on the search option operating on the field name or the value of the field-value pair of the event, within the context of the remainder of the claim.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 31, 54 and 58.               
8.	The dependent claims 32-53 depending on independent claim 31, dependent claims 55-57 depending on independent claim 54, and dependent claims 59-60 depending on independent claim 58 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167